Citation Nr: 1013114	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-12 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
that increased the disability rating for the Veteran's 
lumbar spine disability from 10 to 20 percent disabling, 
effective July 7, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran's most recent VA examination took place in 
August 2006.  In his September 2006 notice of disagreement, 
and again in his April 2007 substantive appeal, the Veteran 
asserted that his lumbar spine disability was in atypically 
good condition at the time of the VA examination.  In March 
2010, his representative contended that, because VA 
clinical records post-dating the examination show 
complaints of worsening back pain, the Veteran should be 
given an additional VA examination.  For these reasons, VA 
will provide the Veteran a more contemporaneous VA 
examination to assess the current nature, extent, and 
severity of his service-connected lumbar spine disability.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer 
v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95.  

The most recent VA records in the claims file are dated in 
February 2007.  Because the Veteran has indicated that he 
has continued to receive regular treatment for his back 
disability since that time, the Board finds that there are 
additional VA treatment records pertinent to the claim that 
are outstanding.  Because these may include records that are 
pertinent to the Veteran's claim for increased rating for 
lumbar spine disability, they should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).



Accordingly, the issue of increased rating for lumbar spine 
disability is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Manchester, New Hampshire, 
dated from February 2007 to the 
present. If any of the records are no 
longer on file, request them from the 
appropriate storage facility.  All 
attempts to secure those records should 
be documented in the claims file.

2.  Schedule the Veteran for a VA spine 
examination to determine the severity 
of his service-connected lumbar spine 
disability, including any associated 
neurological impairment.  The VA 
examiner should be provided with the 
relevant documents in the Veteran's 
claims file.  Any opinion provided 
should be supported by a full 
rationale.  The examiner should 
specifically:

a)  Provide the range of motion of 
the lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right rotation), 
expressed in degrees, as well as 
state whether there is any favorable 
or unfavorable ankylosis of the back.  

b)  Determine whether the back 
(thoracolumbar spine) exhibits 
weakened movement, excess 
fatigability, incoordination pain or 
flare-ups attributable to the service 
connected back disorder.  These 
determinations should be expressed in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, incoordination, pain or 
flare ups.  For example, the examiner 
should report the point in the range 
of motion when pain becomes apparent.

c)  Identify any associated 
neurological deformities associated 
with the service-connected back 
(lumbar spine) disability.  The 
severity of each neurological sign 
and symptom should be reported.  In 
this regard, the examiner should 
address the findings of diminished 
sensation demonstrated at the time 
of the August 2006 examination.  If 
a separate neurological examination 
is needed one should be scheduled.  

d)  List all neurological impairment 
caused by the service-connected back 
(lumbar spine) disability.  Provide 
an opinion as to whether any 
neurological symptomatology equates 
to "mild," "moderate," "moderately 
severe" or "severe," incomplete 
paralysis or complete paralysis of 
any nerve.  Identify any affected 
nerve, and state the severity of the 
impairment of the nerve affected.

e)  State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
the duration of the episodes over the 
past 12 months should be reported.  

The examiner should note that for VA 
purposes an incapacitating episode is 
a period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician.

f)  Determine whether the back 
(lumbar spine) disability is 
manifested by weakened movement, 
excess fatigability, incoordination, 
flare-ups or pain.  These 
determinations should be expressed in 
terms of the degree of additional 
range-of-motion loss due to any 
weakened movement, excess 
fatigability, incoordination, flare-
ups, or pain.

g)  Determine whether the back 
(lumbar spine) disability renders the 
Veteran incapable of obtaining or 
maintaining gainful employment.  

The rationale for all opinions, with 
citation to relevant medical findings, 
should be provided.

3.  Then, readjudicate the claim for 
increased rating for lumbar spine 
disability.  If action remains adverse, 
issue a supplemental statement of the 
case.  Then, return the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

